Citation Nr: 0825365	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  05-36 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for heart disease with an 
enlarged heart.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1973 to 
May 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied service connection for heart disease with an 
enlarged heart.  The Board remanded this case in October 2007 
for the veteran to be scheduled for a hearing.  In February 
2008, the veteran testified at an RO hearing, per his 
request.

The veteran filed separate service connection claims for 
hypertension, which were denied by the RO in November 2005 
and June 2008.  These claims are not before the Board and 
will not be addressed in this decision.


FINDINGS OF FACT

The competent medical evidence of record shows no diagnosis 
of heart disease in service or for many years thereafter; and 
the preponderance of the evidence shows no direct 
relationship between the heart disease with enlarged heart 
and service.


CONCLUSION OF LAW

Heart disease with an enlarged heart was not incurred in or 
aggravated by service, directly or presumptively. 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in October 2003.  The RO provided the appellant 
with notice regarding the criteria for assigning ratings and 
effective dates in March 2006, subsequent to the initial 
adjudication.  While the second notice was not provided prior 
to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in a May 2008 
supplemental statement of the case, following the provision 
of notice.  No fundamental unfairness is shown as a result of 
this untimely notification.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran the 
opportunity to give testimony before the RO.  A VA medical 
examination was not provided.  While the veteran has a 
current diagnosis of heart disease, there is no evidence that 
the condition was incurred in or aggravated by service.  
Under these circumstances, VA's duty to assist doctrine does 
not require that the veteran be afforded medical examination.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the veteran with a medical 
examination absent a showing by veteran of a causal 
connection between the disability and service).  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran seeks service connection for heart disease.  He 
mostly asserts that his heart disease was manifested in 
service by findings of high blood pressure.  He filed 
separate service connection claims for hypertension, which 
were denied by the RO in November 2005 and June 2008.  Thus, 
the hypertension disability will not be discussed in the 
decision below.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran has a present diagnosis of heart disease.  A 
March 2001 VA medical record shows an assessment of 
congestive heart failure.  It was noted that an 
echocardiogram showed the veteran had severely depressed left 
ventricular function.  An April 2001 VA medical record also 
shows findings of an enlarged left ventricle, cardiomegaly, 
and decreased left ventricle function.  An April 2005 VA x-
ray examination of the chest shows the veteran had an 
enlarged heart suggesting cardiomyopathy.

The service medical records show the veteran was 22 pounds 
overweight on the December 1972 entrance examination, but are 
negative for any findings of heart disease.  The veteran 
denied any history of heart trouble, palpitation, or pounding 
heart on his April 1977 discharge examination report.  On 
clinical evaluation in April 1977, the veteran's heart was 
found normal.  The veteran was found to have exogenous 
obesity, however, and was found disqualified for service.

Post-service records do not show any findings of heart 
disease until 2001, which is 24 years after service.  At this 
time, it was noted that the veteran continued to be morbidly 
obese.  The veteran indicated that he actually first sought 
treatment in 1999, but this still is 22 years after service.  
Service connection is not warranted on a presumptive basis, 
as there is no diagnosis of heart disease within one year of 
discharge from service.  See 38 C.F.R. §§ 3.307, 3.309.  
Additionally, even though the veteran was obese in service 
and continues to be so, there is no evidence of in-service 
incurrence or continuity of symptomatology of heart disease 
from service or during the more than 20 years before any 
disability was shown.  See Savage v. Gober, 10 Vet. App. 488 
(1997).   Thus, service connection is not warranted on a 
direct basis, as well.  See 38 C.F.R. § 3.303.

As an alternative argument, the veteran asserts that his 
heart disease is related to his diabetes mellitus.  However, 
service connection is not in effect for diabetes mellitus; so 
this claim fails.

Although the veteran has argued that his current heart 
disease with enlarged heart is related to service, this is 
not a matter for an individual without medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
while the veteran's lay assertions have been considered, they 
do not outweigh the medical evidence of record, which shows 
that there is no relation between the veteran's current heart 
disease and enlarged heart and his service.

The preponderance of the evidence is against the service 
connection claim for heart disease with an enlarged heart; 
there is no doubt to be resolved; and service connection is 
not warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for heart disease with an 
enlarged heart is denied.


____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


